DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
 Species I (reading on Figures 1-9 and claims 3 and 4)
Species II (Figures 10-12) 
Species III (reading on Figures 15-24 and claims 1 and 2)

The species are independent or distinct because for example claim 1 discloses a housing shaft, housing, top and bottom caps, weighted discs and disc receiver.  Claim 2 discloses a magnet. Both the receiver disclosed in claim 1 and the magnet recited in claim 2 are shown in Species III not in Species I. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 3 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with attorney on 8/9/2022 a provisional election was made without traverse to prosecute the invention of Species I (reading on Figures 1-9; claims 3 and 4).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 and 2 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,167,193. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar structures; for example: a housing shaft, housing, top cap, bottom cap, and plurality of removable weights.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8 of U.S. Patent No. 11,167,193 in view of Speyer (US Patent No. 3,771,785). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar structures; for example: a housing shaft, housing, top cap, bottom cap, plurality of removable weights that have slots.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Daly (US Patent No. 4,052,075).

Daly discloses a golf swing training apparatus (see Figures 1-4), comprising: a housing shaft (38)  coupleable to a club shaft (12 and the shaft above the shank portion); a housing (10), a top cap (42), and a bottom cap (28 or the bottom disc 40 as shown in Figure 5) all coupleable to the housing shaft (see assembly as shown in Figure 5), the top cap slidable on the housing shaft ( as shown in Figure 4, top cap 42 is slidable on housing shaft 38); a plurality of removable weighted discs interposed in the housing between the top cap and the bottom cap (the multiple discs 40 between the elements 42 and 36 or the bottom disc element); wherein when the top cap is in a first position distal from the housing (the assembly outside the club head as shown in Figure 4), the plurality of weighted discs are removably insertable within the housing (see Figures 4 and 5); and Page 25 of 27NON-PROVISIONAL PATENT APPLICATIONwhen the top cap is in a second position proximal to the housing (the assembly positioned inside the club head as shown in Figure 5), the plurality of weighted discs are enclosed within the housing (as shown in Figures 1, 2 and 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Speyer (US Patent No. 3,771,785).
Daly discloses a housing shaft (38) coupleable to a club shaft (12 and the shaft above element 12); a housing (10) comprising a housing aperture in the center thereof for receiving the housing shaft (bore 20); at least one cap removably attachable to the housing (28); a plurality of removable weighted discs (elements 40 as shown in Figure 5), each weighted disc configured to fit within the housing (see Figure 5). Daly discloses the invention as recited above but fails to disclose a slot configured to receive the housing shaft. However, using a disc that has a slot is not a new concept and Speyer is one example of reference that teaches this concept (see claim 1 that discloses that each weight having a slot). It would have been obvious to one of ordinary skill in the art before the effective filing to substitute attachment means (holes in the discs) of Daly with a slot attachment means of Speyer to use a known alternative attachment means. In addition modifying the Daly weights in view of Speyer will make attaching the discs to the housing shaft will be much easier and less time consuming during assembly of the device.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whitney et al. (US Patent No. 9,144,726) discloses swing training device that has a housing shaft (30), housing (25), top cap, bottom cap (21), weighted discs (36,43).
Gallagher et al. (US Patent Application Publication No. 2002/0072041) discloses swing training device that has a housing shaft (14), housing (12), top cap(22), bottom cap (20), weighted discs (26,28).
	Lee (US Patent No. 4,809,975) discloses swing training device that has a housing shaft (12), housing (30), top cap (52), bottom cap (38), weighted discs (26,32).
LaChance et al. (US Patent No. 6,569,042) discloses swing training device that has a housing shaft (70), housing (44), top cap (one of the top plates 72), bottom cap (one of the bottom plates 72), weighted discs (the multiple weights 72).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/           Primary Examiner, Art Unit 3711